      Case 17-01769-RG           Doc 14
                           Filed 10/26/18 Entered 10/26/18 15:19:38                            Desc Main
                           Document      Page 1 of 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)




                                                                                Order Filed on October 26, 2018
                                                                                            by Clerk
                                                                                    U.S. Bankruptcy Court
                                                                                    District of New Jersey




In Re:                                                  Case No.:                    17-27738
                                                                               ____________________
 Denise L Farina
                                                        Adv. No.:              ____________________
                                                                                     17-1769


IC Improvements, LLC
                                                        Judge:                 _____________________
                                                                                        RG


                             Plaintiff(s)
v.
Denise L Farina


                             Defendant(s)



                              ORDER TO FILE SETTLEMENT DOCUMENTS

               The relief set forth on the following page is hereby ORDERED.




DATED: October 26, 2018
Case 17-01769-RG        Doc 14     Filed 10/26/18 Entered 10/26/18 15:19:38           Desc Main
                                   Document      Page 2 of 2




       The Court having been advised that the above referenced adversary proceeding has been
                                      Denise L Farina
settled between the plaintiff(s) and _________________________________________________
_____________________________________________________________________________,
and for good cause shown, it is


       ORDERED, that if the Court does not receive the appropriate settlement document(s)
within 30 days of the date of this order, the matter may be:

               ✔
               ‘      dismissed in its entirety and the case may be closed without further order
                      of the Court.

               ‘      dismissed as to the above named parties without further order of the Court.




                                                                                          rev. 8/1/07
